DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Objections
Claims 3, 5-6, 8-10, 12-13, 16-17, and 20 are objected to because of the following informalities:
Claim 3, at line 10, recites “transmitting to the database server” but should instead read --transmitting the first request information to the database server--.
Claim 5, at lines 2-3, recites “along the time” but should instead read --along time--.
Claim 5, at line 12, recites “along the time” but should instead read --along time--.
Claim 6, at line 3, recites “within the last time period of this time period” but should instead read --within the time period immediately preceding the current time period--.
Claim 6, at line 4, recites “along the time” but should instead read --along time--.
Claim 6, at line 7, recites “along the time” but should instead read --along time--.
Claim 6, at line 9, recites “along the time” but should instead read --along time--.
In claim 8, at line 2, the semicolon should be deleted.
Claim 8, line 5, recites “cause” but should instead read --causes--.
In claim 9, at line 12, the comma after “conditioner” should be deleted.
In claim 9, at line 15, the comma after “conditioner” should be deleted.
In claim 10, at line 11, the comma after “conditioner” should be deleted.
Claim 12, at line 13, recites “along the time” but should be amended to read         --along time--.
Claim 12, at line 22, recites “along the time” but should be amended to read         --along time--.
Claim 13, at lines 6-7, recites “within the last time period of this time period” but should instead read --within the time period immediately preceding the current time period--.
Claim 13, at line 7, recites “along the time” but should instead read --along time--.
Claim 13, at line 9, recites “along the time” but should instead read --along time--.
Claim 13, at line 11, recites “along the time” but should be amended to read         --along time--.
Claim 16, at line 12, recites “along the time” but should be amended to read         --along time--.
Claim 16, at line 21, recites “along the time” but should be amended to read         --along time--.
Claim 17, at line 12, recites “within the last time period of this time period” but should instead read --within the time period immediately preceding the current time period--.
Claim 17, at line 12, recites “along the time” but should be amended to read         --along time--.
Claim 17, at line 14, recites “along the time” but should be amended to read         --along time--.
Claim 17, at line 16, recites “along the time” but should be amended to read         --along time--.
Claim 20, at line 13, recites “along the time” but should be amended to read         --along time--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Regarding claim 1, line 4 recites “a third preset duration threshold”. This limitation is indefinite as it is unclear whether or not first and second preset duration thresholds are required by the claim. For examination purposes the term “third” is presumed to merely be nomenclature for the particular threshold wherein first and second thresholds are not necessarily required.
	Regarding claims 2-7 and 15-18, the claims are rejected due to dependence from claim 1.
	Further regarding claim 3, lines 6-7 of the claim recite “positioning the area where the air conditioner is located to determine physical location information of the air conditioner”. This limitation is indefinite as it is unclear whether or not the method requires physically positioning the location of the air conditioner. For examination purposes the limitation is presumed to mean that the physical location of the air conditioner is determined.
	Further regarding claim 4, the claim recites “a fourth preset duration” in line 7. Similar to claim 1 as discussed above, this limitation is indefinite as it is unclear whether or not first through third preset durations are required by the claim. For examination purposes the term “fourth” is presumed to merely be nomenclature for the particular threshold wherein first through third thresholds are not necessarily required.
	Regarding claim 8, line 7 recites “a third preset duration threshold”. This limitation is indefinite as it is unclear whether or not first and second preset duration thresholds are required by the claim. For examination purposes the term “third” is 
	Regarding claims 9-14 and 19-20, the claims are rejected due to dependence from claim 8.
	Further regarding claim 10, the claim recites “positioning the area where the air conditioner is located to determine physical location information of the air conditioner”. This limitation is indefinite as it is unclear whether or not the claim requires physically positioning the location of the air conditioner. For examination purposes the limitation is presumed to mean that the physical location of the air conditioner is determined. 
	Further regarding claim 11, the claim recites “a fourth preset duration”. Similar to claim 8 as discussed above, this limitation is indefinite as it is unclear whether or not first through third duration thresholds are required by the claim. For examination purposes the term “fourth” is presumed to merely be nomenclature for the particular threshold wherein first through third thresholds are not necessarily required.
	Further regarding claim 15, the claim recites “a fourth preset duration”. Similar to claim 11 as discussed above, this limitation is indefinite as it is unclear whether or not first through third duration thresholds are required by the claim. For examination purposes the term “fourth” is presumed to merely be nomenclature for the particular threshold wherein first through third thresholds are not necessarily required.
	Further regarding claim 19, the claim recites “a fourth preset duration”. Similar to claim 15 as discussed above, this limitation is indefinite as it is unclear whether or not first through third duration thresholds are required by the claim. For examination 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see page 14, filed 7/15/2021, with respect to the claim objections have been fully considered and are partially persuasive. Remaining claim objections are discussed above.
Applicant’s arguments, see page 14, filed with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive. The 112(f) interpretation has been withdrawn. 
Applicant’s arguments, see page 15, filed with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection has been withdrawn. 
Applicant’s arguments, see page 15, filed with respect to the claim rejections under 35 U.S.C. 112(b) been fully considered and are partially persuasive. Remaining claim objections are discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763